DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final mailed 12/1/2020.
Claims 1-14, 16-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5-6, 9, 11-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. US 20140139372 in view of Moon et al. US 20170207845.

Regarding claim 1, A beam detection method, comprising: notifying, by a network device, a terminal device of information about a plurality of broadcast beam (base station, Figure 1, element 100, transmits signals on transmission beams, para. 0037, broadcasts synchronization signal to mobile station in a frame, Figure 1, element 110, Figure 6, para. 0037, 0053); and receiving, by the network device, a detection result, reported by the terminal device, of broadcast beam detection performed based on the information about the plurality of broadcast beams (the mobile station receives the signal(s) in the entire angle area and measures the channel state and the base station and mobile station select a best transmission beam-reception beam combination based on measurement result, para. 0032), wherein the detection result comprises a first broadcast beam within the plurality of broadcast beams whose signal quality is the highest (the BS 100 transmits a signal in the first transmission beam sector 102, and the MS 110 receives the first reception beam 112, the BS 100 transmits a signal in the first beam sector 102, and the MS 110 receives the second reception beam 114, the channel measurement is performed, the channel measurement result can be signal to noise ratio (SNR) or similar channel state information, para. 0032, Figure 1); and determining, by the network device, a first downlink beam for data communication with the terminal device based on the detection result, wherein the first downlink beam is located in one of the first and second broadcast beams (the BS and MS are capable of selecting the best transmission beam sector-reception beam combination based on the channel measurement result of beam signals received, para. 0032, Figure 1).
Seol does not explicitly disclose a second broadcast beam within the plurality of broadcast beams whose signal quality is the second highest.  Moon et al. discloses a method and apparatus for generating beam measurement information.  Moon et al. discloses the base station and the UE may select beams suitable for communication among a plurality of beams to transmit and receive data, para. 0077.  Moon et al. 
Claims 10, 18 are rejected under the same rationale.

Regarding claim 5, The method according to claim 1, wherein the detection result of the broadcast beam detection comprises a detection result of a broadcast beam whose signal quality is higher than a specified threshold, (the beam is selected as the best transmission beam using the average channel state value corresponding to the respective transmission beams and it is also possible to select the transmission beams using the maximum value of the channel states measured to the corresponding transmission beam or average value and standard deviation of the channel states measured to the corresponding transmission beam, para. 0054).

Regarding claim 6, The method according to claim 5, wherein the detection result of the broadcast beam detection comprises information indicating the first and second broadcast beams and/or signal quality of the first and second broadcast beams (channel measurement result is signal to noise ratio, para. 0032, 0054)

the mobile station receives the synchronization signal(s) in the entire angle area and measures the channel state and the base station and mobile station select a best transmission beam-reception beam combination based on the indicated measurement result, the BS 100 and the MS 110 perform the best cell search in unit of beam sector referred to as sector level training or sect sweep, the beam sector denotes the concept of a set of at least two adjacent beams, para. 0032, 0054-0055).


Regarding claim 11, The method according to claim 10, further comprising receiving, by the terminal device, information indicating a candidate broadcast beam within the plurality of broadcast beams, wherein the candidate broadcast beam comprises the first broadcast beam and/or the second broadcast beam; detecting, by the terminal device, a downlink beam for data communication within the candidate broadcast beam (the base station and mobile station select a best transmission beam-reception beam combination based on measurement result, para. 0032, the best beam is used to configure the connection radio access link, para. 0041).

the beam is selected as the best transmission beam using the average or maximum channel state value corresponding to the respective transmission beams and the base station and mobile station select a best transmission beam-reception beam combination based on the indicated measurement result, para. 0032, 0054-0055).

Regarding claim 13, The method according to claim 10, wherein the plurality of broadcast beams comprises a third broadcast beam used to send a synchronization signal (base station broadcasts primary and secondary synchronization signals, para. 0037).

	Claims 14, 18-20 are rejected under the same rationale as above and Figure 4.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol in view of Ingale et al. US 20180359790.

Regarding claim 7, The method according to claim 1, Seol does not explicitly disclose wherein the information indicating the first and second broadcast beams comprises at least one of the following: a beam identifier, an orthogonal frequency division multiplexing (OFDM) symbol index, a frame number, a subframe number, a .

Allowable Subject Matter
Claims 2-4, 8, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468